Citation Nr: 9935815	
Decision Date: 12/23/99    Archive Date: 12/30/99

DOCKET NO.  93-21 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased (compensable) evaluation for the 
postoperative residuals of an exploratory laparotomy and 
lysis of adhesion due to postoperative umbilicus removal, to 
include a scar. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's spouse


ATTORNEY FOR THE BOARD

B.N. Booher, Associate Counsel
INTRODUCTION

The veteran had active service from May 1943 to February 1946 
and March 1949 to December 1951.  His appeal ensues from a 
February 1992 rating decision of the Department of Veterans 
Affairs (VA) Regional Office in Buffalo, New York (RO), which 
denied the benefit sought on appeal.  The veteran appealed 
that decision to the Board of Veterans' Appeals (hereinafter 
"the Board").  

In an August 1995 determination, the Board remanded this case 
to the RO for further development, to include a VA 
examination and for the acquisition of current treatment 
records.  Upon completion of this development, the RO 
returned the case to the Board for further appellate review.  
In a September 1996 decision, the Board denied the veteran's 
claim for entitlement to a compensable evaluation for the 
postoperative residuals of an exploratory laparotomy and 
lysis of adhesion due to postoperative umbilicus removal, to 
include a scar.  Thereafter, the veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999, hereinafter, "the Court").  In 
January 1999, the Court issued a Memorandum Decision vacating 
the Board's decision and remanding this case to the Board for 
the purpose of readjudicating the veteran's claim and to 
specifically consider the opinion of a VA examiner conveyed 
in a March 1996 VA examination.   

The Board initially notes that in the Informal Hearing 
Presentation submitted by the veteran's representative in 
October 1999, the veteran's representative raises a claim for 
the veteran's entitlement to benefits for convalescence 
pursuant to 38 C.F.R. § 3.321(b)(1)(1999).  This matter has 
not been prepared for appellate review and is not currently 
pending before the Board.  Accordingly, this matter is 
referred to the RO for consideration and appropriate action.





FINDING OF FACT

Any postoperative residuals of an exploratory laparotomy and 
lysis of adhesion due to postoperative umbilicus removal, to 
include a scar, are no more than mild.


CONCLUSION OF LAW

The criteria for a compensable evaluation for the 
postoperative residuals of an exploratory laparotomy and 
lysis of adhesion due to postoperative umbilicus removal, to 
include a scar, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.114, 4.118, Diagnostic Codes 7301, 
7805 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran asserts that the evaluation assigned for 
postoperative residuals of an exploratory laparotomy and 
lysis of adhesion due to postoperative umbilicus removal does 
not reflect accurately the severity of his symptomatology.  
The veteran's assertion of an increase in the severity of his 
postoperative residual symptomatology is sufficient to 
establish a well-grounded claim for a higher evaluation 
pursuant to 38 U.S.C.A. § 5107 (West 1991).  Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994);  Proscelle v. Derwinski, 
2 Vet. App. 629, 631-32 (1992).  Having examined the record 
in support of this claim, the Board also finds that the VA 
has obtained and fully developed all relevant evidence 
necessary for the equitable disposition of the veteran's 
claim. 

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  
38 U.S.C.A. § 1155 (West 1991);  38 C.F.R. § 4.1 (1999).  If 
two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree 
of disability will be resolved in favor of the veteran.  
38 C.F.R. § 4.3.

The RO has evaluated the veteran's postoperative residuals as 
being 0 percent disabling under 38 C.F.R. § 4.71a, Diagnostic 
Codes 7301, 7805 (1999).  Scars which are not poorly 
nourished with repeated ulceration, or are not tender and 
painful on objective demonstration will be rated on the 
limitation of function of the part affected.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 7803, 7804, and 7805.  Ratings for 
adhesions will be considered when there is a history of 
operative or other traumatic or infectious (intraabdominal) 
process, and at least two of the following: disturbance of 
motility, actual partial obstruction, reflex disturbances, 
presence of pain.  38 C.F.R. § 4.114, Diagnostic Code 7301 
(1995).  Mild adhesions of the peritoneum are noncompensable.  
Moderate adhesions with pulling pain on attempting work or 
aggravated by movements of the body, or occasional episodes 
of colic pain, nausea, constipation (perhaps alternating with 
diarrhea) or abdominal disension, warrant a 10 percent 
evaluation. 

The pertinent evidence of record is as follows.  Service 
medical records reveal that the veteran underwent surgical 
revision to fascia with excision of the navel in February 
1951.  VA inpatient and outpatient treatment records show 
that in August 1991, the veteran underwent an exploratory 
laparotomy after experiencing abdominal pain, nausea, 
diarrhea and vomiting.  At that time, it was noted that the 
veteran had one adhesion which was obstructing a loop of 
bowel.  The adhesion was lysed with no complications.  The 
veteran was diagnosed with a small bowel obstruction 
secondary to adhesions.  Thereafter, the veteran returned to 
the hospital to have his staples removed.  The VA physician 
noted that the veteran was "doing great."  He had no 
complaints of pain and there was no evidence of erythema or 
drainage.

A May 1992 VA examination report reveals that the veteran was 
experiencing occasional lower abdominal discomfort.  Physical 
examination indicated a well-healed 15-centimeter midline 
abdominal surgical scar with no pain or tenderness on 
objective demonstration.  

A June 1992 VA outpatient treatment record indicates that the 
veteran presented with complaints of experiencing abdominal 
pain for two days with 7-1/2 hours of severe mid-abdominal 
pain.  A VA physician found the veteran's abdomen to be soft 
and nontender and diagnosed the veteran with status post 
abdominal pain.  

During a November 1992 hearing before the RO, the veteran 
testified that he had stomach pain on a daily basis, for 
which he took Rolaids and other antacids.  He testified that 
he had a duodenal ulcer and was unsure as to whether the 
ulcer was the source of his stomach pain.  The veteran stated 
that since his surgery in August 1991, the only time that he 
sought treatment for his stomach was in June 1992.  The 
veteran stated that he was able to return to work on a part-
time basis as a barber approximately five weeks after his 
surgery, although he was very weak.  However, he indicated 
that sometimes his wife had to drive for him, because of his 
stomach pain.  The veteran revealed that he wore a belt for 
back pain, which helped to keep in his stomach.  He stated 
that he could not eat chocolate, coffee, alcohol, or greasy 
food.  He testified that if he did eat such things, he would 
get "whoosy" for a couple of days.  Additionally, he noted 
that he had occasional problems with diarrhea and 
constipation. 

The veteran's wife testified that when the veteran was 
operated on during service, too much skin was removed in the 
area of his belly button, which caused adhesions.  
She noted that every time the veteran had stomach pain, they 
thought it was his ulcer, but it was probably the adhesions 
growing until they finally covered up his large intestine.  
She indicated that she had to watch what she cooked for the 
veteran. 

In a March 1993 statement submitted to the RO, the veteran 
related that he was barbering part-time and that he often had 
to stop barbering and rest for a few hours due to his stomach 
pain.  He reiterated that in June 1992, his abdominal pain 
was so severe that he had to seek treatment from the VA 
hospital.
In March 1996, the veteran was afforded a VA scar 
examination.  The veteran gave a history of umbilical 
infections, which led to the removal of his umbilicus.  He 
indicated that he did well postoperatively until he developed 
pain predominantly after eating and was diagnosed with a 
bowel obstruction.  Thereafter, he underwent a laparotomy for 
lysis of adhesions.  The veteran noted a history of a 
duodenal ulcer, but did not recall how this diagnosis was 
obtained.  The veteran complained of intermittent pain, which 
was dull in nature and lasted approximately 15 to 20 minutes 
after eating.  The veteran reported normal bowel movements 
with no evidence of blood or diarrhea.  Physical examination 
revealed a well-healed umbilical scar as well as a laparotomy 
scar.  There was no evidence of tenderness to palpation at 
this level.  The veteran had negative rebound tenderness and 
a mild fullness to his right lower quadrant with mild 
tenderness to palpation.  It was noted that this area was 
remote to his scar.  There was no evidence of upper abdominal 
pain to palpation and the veteran had positive bowel sounds.  
The veteran was diagnosed with a well-healed laparotomy as 
well as umbilical scars, which were asymptomatic at the time 
of examination and did not contribute to the veteran's 
complaints.  The VA examiner indicated that the veteran's 
complaints were more typical of an ulcer diagnosis, but 
further studies were required.  The examiner also commented 
that the right lower quadrant fullness likely represented 
bowel contents, but an appropriate workup by a general 
surgeon was recommended.

The veteran also underwent a VA intestine examination in 
March 1996.  During the examination, the veteran reported 
that foods such as peppers and figs caused him to experience 
greater right lower quadrant discomfort.  He also noted that 
he suffered from intermittent diarrhea.  The veteran 
indicated that he was told that he had a peptic ulcer many 
years ago, but had not since been bothered by discomfort in 
this area.  The examiner noted that although the veteran 
indicated occasional heartburn, a diagnosis of peptic ulcer 
did not appear significant at that time.  Likewise, a gastric 
duodenal or margin ulcer did not appear to be a viable 
diagnosis.  Physical examination of the veteran's right mid-
abdomen revealed some tenderness with no obvious mass 
palpable.  The VA examiner's impression was 

[p]ain and intermittent diarrhea 
secondary to prior surgery related to 
small bowel obstruction with likely 
adhesion band.  No other significant 
pathology can be identified to explain 
the patient's symptoms by this study.  
The patient is considering having a 
colonoscopy examination to further define 
his discomfort and to act as a screening 
test for cancer.  He is, however, 
somewhat fearful and reluctant to have 
this test and it will likely not really 
change the diagnosis of pain related to 
his prior surgical procedure.

In March 1996, the RO requested clarifying tests and studies 
because the March 1996 scar and intestine examinations 
presented opposing conclusions as to whether the veteran had 
an ulcer and/or any intestinal obstruction.  In response to 
the RO's request, the veteran underwent upper GI and barium 
enema studies.  In a May 1996 report, the same VA examiner 
who performed the March 1996 VA intestine examination stated 
that there was 

no evidence of abnormality in the 
esophagus, duodenum or the entire small 
bowel including the terminal ileum.  
There is no mention made of whether an 
adhesion band is seen causing a partial 
obstruction of the bowel.  The assumption 
is therefore that there is no adhesion 
band.  The barium enema is reported as a 
normal barium enema.  

The examiner concluded that "[t]he requested x-ray studies 
do not support the diagnosis of active ulcer, and do not 
confirm any small bowel obstruction."

After a thorough review of the probative evidence, the Board 
finds that any postoperative residuals of an exploratory 
laparotomy and lysis of adhesion due to postoperative 
umbilicus removal, are no more than mild.  In March 1996, a 
VA examiner initially opined that the veteran's pain and 
intermittent diarrhea were secondary to the 1991 surgery 
related to the small bowel obstruction with likely adhesion 
band.  The examiner further indicated that no other 
significant pathology could be identified that would explain 
the veteran's symptoms.  However, in a May 1996 report, the 
same VA examiner noted that test results showed no evidence 
of active disease in the stomach and there was no evidence of 
any abnormality in the esophagus, duodenum, or the small 
bowel including the terminal ileum.  Further, the examiner 
stated that because no mention was made of an adhesion band 
in the test results, then it could be assumed that there was 
no adhesion band.  The examiner concluded that the test 
results did not support a diagnosis of an active ulcer, nor 
did they confirm any small bowel obstruction.  The Board 
finds that the VA examiner's opinions in the March and May 
1996 reports, when read together, establish that the 
veteran's current complaints of pain are in no way due to an 
adhesion or to any other residual of the veteran's 
laparotomy.  Furthermore, a review of all the pertinent 
evidence of record shows that the veteran does not currently 
suffer from an adhesion band causing an obstruction of the 
bowel, or any pulling pain on attempting work or aggravated 
by movement of the body.  In addition, there is no medical 
evidence that the scars from the umbilicus removal and 
subsequent laparotomy are poorly nourished with repeated 
ulceration, or are tender and painful on objective 
demonstration.  

While the Board finds the testimony of the veteran and his 
wife regarding the veteran's complaints of abdominal pain and 
occasional episodes of diarrhea to be credible, their 
statements are insufficient to establish that the veteran's 
current abdominal discomfort is the result of the umbilicus 
removal during surgery.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  Without further medical evidence of 
any functional limitation, the Board concludes that the 
current noncompensable evaluation adequately reflects the 
disability picture associated with the veteran's 
postoperative residuals of an exploratory laparotomy and 
lysis of adhesion due to postoperative umbilicus removal, to 
include a scar.

The veteran also argues that he is entitled to an 
extraschedular rating for unemployability pursuant to 
38 C.F.R. § 3.321(b)(1) (1999).  The Board finds that the 
evidence of record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
Specifically, the evidence of record does not establish that 
the veteran's disability caused by postoperative residuals of 
an exploratory laparotomy and lysis of adhesion due to 
postoperative umbilicus removal have resulted in marked 
interference with his employment or necessitated frequent 
periods of hospitalization.  During the November 1992 hearing 
before the RO, the veteran testified that he was only able to 
work as a barber on a part-time basis due to abdominal pain.  
However, the record does not include any corroborating 
evidence such as a statement from his employer, or a medical 
opinion regarding unemployability.  In the absence of such 
evidence, the Board finds that criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996);  Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996);  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In reaching this decision, the Board also considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to an increased (compensable) evaluation for the 
postoperative residuals of an exploratory laparotomy and 
lysis of adhesion due to postoperative umbilicus removal, to 
include a scar, is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

